DETAILED ACTION

The applicant’s amendment filed on February 23, 2022 has been entered.


Allowed Subject Matter
Claims 1-4 and 8 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on February 23, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-4 and 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “the wire protrudes from a first end of the cover to an outside of the cover, and a space is formed between the wire and the first end, and the braid is provided at a position that overlaps the first end of the cover in a longitudinal direction of the wire and is exposed to the outside of the cover, the cover is provided with holes through which the band is passed, the band is a binding band, the holes include a first hole and a second hole, the cover includes a winding-target portion that is located between the first hole and the second hole and around which the band is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847